United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kingsfield, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0195
Issued: April 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 10, 2015 appellant filed a timely appeal of an October 28, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury causally related
to factors of his federal employment.
FACTUAL HISTORY
On September 17, 2014, appellant a 53-year-old window clerk, filed an occupational
disease claim (Form CA-2) alleging that he developed right arm and shoulder conditions causally
related to employment factors, which required the repetitive use of his arms.2 He alleged that he
1
2

5 U.S.C. § 8101 et seq.

The record reflects that appellant has filed prior claims with OWCP, alleging both traumatic and occupational
injuries.

first became aware of his condition and its relation to his employment on January 1, 1997.
Appellant did not stop work. The employing establishment controverted appellant’s claim
contending that it was untimely filed.
In support of his claim, appellant submitted a February 21, 2012 report from
Dr. James N. Grace, a Board-certified orthopedic surgeon. Dr. Grace reviewed the history of a
February 2007 right shoulder injury, the effects of which he noted had not improved, and a
January 2009 left shoulder repair, which he noted had healed satisfactorily. Based on the results
of a January 26, 2012 magnetic resonance imaging (MRI) scan, he diagnosed a superior labral
from anterior to posterior (SLAP) tear and recommended a shoulder arthroscopy with a labral
repair, similar to what appellant had undergone with his left shoulder. Dr. Grace concluded, with
“a reasonable degree of medical certainty that the repetitive work of his right shoulder led to the
labral tearing in the right shoulder.” Further, he added that the “highly repetitive nature” of
appellant’s work aggravated and accelerated his right shoulder condition, for which he
recommended surgery.
By letter dated November 19, 2014, OWCP advised appellant that it required factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive report from a treating physician describing his symptoms and the
medical reasons for his condition, including an opinion as to whether his claimed condition was
causally related to his federal employment. OWCP requested that appellant submit this evidence
within 30 days.
In an October 22, 2014 report, received by OWCP on December 16, 2014, Dr. Robert
Blotter, Board-certified in orthopedic surgery, advised that appellant had been experiencing
increasing right shoulder pain since he began working for the employing establishment 21 years
ago. Appellant related that the pain became worse in 2007 when he lifted a heavy object too
quickly. He underwent surgery on the right shoulder in December 2012 to repair a SLAP tear.
Appellant reported that he underwent a similar procedure on his left shoulder in 2009.
Dr. Blotter advised that appellant had been diagnosed with shoulder dyskinesia and had
undergone multiple sessions of physical therapy, all without improvement of his symptoms. He
obtained x-rays which showed a normal glenohumeral joint and some acromioclavicular joint
arthrosis. Dr. Blotter advised that he would consider having appellant undergo an MRI scan to
see if any change had occurred to his labrum or his rotator cuff since his last surgery. He noted
that appellant believed that his job sorting mail on a machine was the activity which aggravated
his right shoulder.
In a January 7, 2015 report, Dr. Blotter noted that appellant was still experiencing pain in
his right shoulder. Appellant was forced to discontinue work for the previous two weeks to help
get his shoulder pain under control. He related that the pain intensified when he returned to work
in December 2015 and increased his activities. Dr. Blotter noted that the SLAP injury appellant
sustained in 2007 caused a right shoulder problem, but advised that the repetitive nature of his
work contributed heavily to his condition. He reported that appellant continued to experience
right shoulder pain and continued to have trouble performing his regular work activities of his
regular duty. Dr. Blotter asserted that appellant was going to have trouble continuing to do his
present job without significant light-duty restrictions that limited his right shoulder to sedentary
activity, no repetitive activity with the right upper extremity, and no repetitive lifting. He
advised that he would schedule appellant for an MRI scan arthrogram.
2

By decision dated January 23, 2015, OWCP denied the claim, finding that while it was
time filed and the evidence supports that the injury and/or events occurred as described,
appellant failed to submit sufficient medical evidence establishing that he sustained a medical
condition in the performance of duty.
On January 30, 2015 appellant requested an oral hearing before an OWCP hearing
representative, which was held on August 13, 2015.
In a March 4, 2015 report, Dr. Blotter asserted that appellant continued to have
limitations in his right shoulder, but was able to work light duty. He advised that appellant
underwent an MRI scan arthrogram, which showed a recurrence of his SLAP tear, some early
degenerative changes of his humeral head, and a paralabral cyst at the inferior anterior part of the
glenoid which he attributed to his SLAP tear. Dr. Blotter noted that the rotator cuff was intact.
He advised that appellant had right shoulder pain with recurrent SLAP tear and early
degenerative arthritis of his inferior humeral head. Dr. Blotter recommended that appellant
continue with modified activity within the bounds of his light-duty assignment. He opined that a
repeat arthroscopy to repair of the SLAP injury was probably not advisable because it might
accelerate any arthritic changes which had occurred there. Dr. Blotter concluded that appellant
had a chronic condition from his years of repetitive activity at the employing establishment. He
advised that appellant could probably work indefinitely within the limitations of his disability or
attempt another surgical procedure, but noted that there was no guarantee he could return to full
duty.
By decision dated October 28, 2015, an OWCP hearing representative affirmed the
January 23, 2015 decision. She found that there was no rationalized medical evidence of record
establishing an injury causally related to factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.7
ANALYSIS
The Board finds that appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates any claimed condition to factors of his federal
employment. For these reasons, he has not discharged his burden of proof.
Dr. Grace reported on February 21, 2012, with “a reasonable degree of medical certainty”
that the repetitive nature of appellant’s work duties resulted in the SLAP tear. However, he did
not provide a description of the employment factors and failed to explain the mechanism of
injury by detailing how the established employment factors would cause the diagnosed
condition.8 The Board has consistently held that a medical opinion not fortified by rationale is of
limited probative value.9 As Dr. Grace’s report lacks the necessary medical rationale, it is
insufficient to establish appellant’s claim.
Appellant submitted a series of reports dated October 22, 2014 and January 7 and
March 4, 2015 reports from Dr. Blotter. Dr. Blotter related appellant’s complaints of right
shoulder pain and presented diagnoses of recurrence of his SLAP tear, some early degenerative
changes of his humeral head, and a paralabral cyst, but did not provide a rationalized medical
opinion that these findings were causally related to factors of his employment. In his
October 22, 2014 report, he noted that appellant had been experiencing increasing right shoulder
pain since he began working for the employing establishment. Dr. Blotter advised that the pain
became worse in 2007 when appellant lifted a heavy object and underwent right shoulder surgery
in December 2012 to repair a SLAP tear in his right shoulder. He reported that appellant had
6

Id.

7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

8

See V.N., Docket No. 16-0238 (issued March 1, 2016).

9

Id.; see also M.H., Docket No. 12-733 (issued September 5, 2012).

4

been diagnosed with shoulder dyskinesia and that extensive physical therapy had not improved
his symptoms. Dr. Blotter noted in his January 7, 2015 report, that appellant was still
experiencing right shoulder pain, which intensified when he returned to work in December 2014
and increased his activities. He opined that the SLAP injury appellant sustained in 2007 caused
a right shoulder problem and that the repetitive nature of his work contributed to his condition.
Dr. Blotter reported that appellant continued to have right shoulder pain and continued to have
trouble doing his regular work activities. He restricted appellant from repetitive lifting and
engaging in repetitive activity with the right upper extremity. In his March 4, 2015 report,
Dr. Blotter noted that appellant underwent an MRI scan arthrogram, which showed a recurrence
of his SLAP tear, some early degenerative changes of his humeral head, and a paralabral cyst at
the inferior anterior part of the glenoid. He reported that appellant had right shoulder pain with
recurrent SLAP tear and early degenerative arthritis of his inferior humeral head. Dr. Blotter
opined that appellant had a chronic condition due to his years of repetitive activity at the
employing establishment. He asserted that appellant could probably continuing working light
duty within his current limitations or attempt another surgical procedure; Dr. Blotter opined,
however, that there was no guarantee that surgery would enable him to could return to full duty.
Dr. Blotter’s reports do not provide a probative, rationalized medical opinion that
appellant’s claimed condition or disability was causally related to employment factors. His
opinion on causal relationship is of limited probative value as it does not contain any medical
rationale how or why appellant’s claimed right shoulder condition was currently affected by or
related to factors of employment.10 Dr. Blotter’s opinions state conclusions, but offer no medical
explanation as to how appellant’s alleged work duties physiologically caused the diagnosed
conditions of recurrent SLAP tear and early degenerative arthritis of his inferior humeral head.
Medical opinion evidence submitted to support the claim should reflect a correct history and
offer a medically sound explanation by the physician of how the specific employment duties
physiologically, caused or aggravated his shoulder condition.11
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.12 Dr. Blotter did not sufficiently describe appellant’s job duties
or explain the medical process through which such duties would have been competent to cause
the claimed condition.13 His reports thus did not constitute adequate medical evidence to
establish that appellant’s claimed condition was causally related to his employment.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is

10

William C. Thomas, 45 ECAB 591 (1994).

11

See D.B., Docket No. 15-1506 (October 26, 2015).

12

See Anna C. Leanza, 48 ECAB 115 (1996).

13

E.R., Docket No. 15-1815 (issued December 24, 2015).

5

sufficient to establish causal relationship.14 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish his claim, however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof in
establishing that his claimed condition was causally related to his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an
injury condition was causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 18, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 11.

6

